--------------------------------------------------------------------------------

Exhibit 10.38
 
 
TCA Global Credit Master Fund, LP
1404 Rodman Street
Hollywood, FL 33020




October 23, 2012




Redfin Network, Inc.
1500 W. Cypress Creek Road, Suite 411
Fort Lauderdale, FL 33309


[NAME AND ADDRESS OF LENDER]



Dear Sir and Madam:


This subordination letter agreement (this “Agreement”) is entered into by and
among TCA Global Credit Master Fund, LP, a limited partnership organized and
existing under the laws of the Cayman Islands (including its respective
successors and permitted assigns, the “Senior Creditor”), Redfin Network, Inc.,
a corporation incorporated under the laws of the State of Nevada (the
“Borrower”), and _______________ formed under the laws of the State of Delaware
(including its respective successors and permitted assigns, the “Subordinated
Party”).


This Agreement is made in connection with (i) that certain senior secured
revolving credit facility agreement, dated as of September 30, 2012 (the “Credit
Agreement”), by and between the Senior Creditor, as lender, and the Borrower, as
borrower, and (ii) that certain revolving promissory note, dated as of September
30, 2012 (the “Note”), issued by the Borrower in favor of the Senior Creditor.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings attributed to such terms in the Credit Agreement.


Definitions


For purposes of this Agreement, the following terms shall have the following
meanings (terms defined in the singular to have the same meaning when used in
the plural and vice versa):


“Senior Debt” as used in this Agreement shall mean any and all liabilities owing
by the Borrower to the Senior Creditor, including, without limitation, all
reimbursement obligations and all other obligations which may be now or
hereafter owing by the Borrower to the Senior Creditor, whether for principal,
interest, fees, expenses or other amounts, and whether such obligations are from
time to time reduced and thereafter increased or entirely extinguished and
thereafter reincurred, whether direct or contingent, joint, several or
independent, now or hereafter existing, or due or to become due, whether arising
under the Senior Debt Documents (as defined below), or otherwise, and any
extension, renewal, modification, refinancing or replacement of or for any of
the foregoing.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
“Senior Debt Documents” means (i) the Credit Agreement, (ii) the Note, (iii) the
Security Agreement, (iv) any and all documents executed in connection therewith
or referred to therein and (v) any and all amendments, supplements,
modifications and renewals of any of the foregoing.


“Subordinated Debt” shall mean (a) all amounts owed under or in connection with
that certain agreement attached hereto as Exhibit A, (a true and complete copy
of which is attached hereto, the “Subordinated Agreement”) and (b) any and all
indebtedness, obligations or liabilities of whatsoever kind or nature which may
be now or hereafter owing by the Borrower to the Subordinated Party whether
under the Subordinated Agreement, under this Agreement or otherwise, direct or
contingent, joint, several or independent, now or hereafter existing, or due or
to become due, and any extension, renewal, modification or replacement of or for
any of the foregoing.


Subordination


The Subordinated Party hereby subordinates all Subordinated Debt and all claims
and demands arising therefrom to all the Senior Debt; provided, however, that,
provided no Event of Default under any of the Senior Debt Documents shall have
occurred, the Borrower shall be permitted to make such monthly debt service
payments to the Subordinated Party as may be required under the Subordinated
Agreement (the “Permitted Monthly Payments”).  Except for the Permitted Monthly
Payments or as expressly permitted pursuant to an Exception Consent upon the
terms and conditions provided below, the Subordinated Party, the Borrower and
the Senior Creditor agree that (i) all of the Senior Debt shall be paid before
the Subordinated Party shall be paid anything (of any kind or character) on
account of the principal of or interest on any Subordinated Debt or any other
sums payable in connection therewith and (ii) until all of the Senior Debt is
paid, performed and complied with in cash in full and the Senior Debt Documents
shall have been irrevocably terminated, the Borrower will not make, and the
Subordinated Party will not demand or accept, either directly or indirectly,
payment (of any kind or character) of all or any part of the Subordinated
Debt.  The Subordinated Party shall execute the subordination agreement in the
form attached hereto as Annex A.  For the avoidance of doubt, notwithstanding
anything to the contrary herein, the Borrower is hereby expressly prohibited
from making any Permitted Monthly Payments after the occurrence of any Event of
Default under any of the Senior Debt Documents.


The Borrower hereby represents and warrants that, as of the date hereof, other
than the secured debt created pursuant to the Credit Agreement and the Note and
any other secured debt created which has been subordinated to the Senior
Creditor on or about the date hereof, the secured indebtedness created by the
Subordinated Agreement is the only current secured indebtedness owed by
Debtor.  The Borrower hereby covenants that it shall not incur any new
indebtedness or grant any lien on or security interest in any of its assets,
except as contemplated by, or in accordance with, the Credit Agreement.
 

 
 
2

--------------------------------------------------------------------------------

 

 
Consent to Maintain First Priority Position


At any time after the date hereof, the Subordinated Party may request, by
delivering a written request to the Senior Creditor (each an “Exception
Request”), to have certain amounts, indebtedness, obligations or liabilities
owing or to be owed under the Subordinated Agreement to be granted a first
priority security interest position and not otherwise to be subordinated to the
rights of the Senior Creditor.  Upon receipt of an Exception Request, the Senior
Creditor may grant the Subordinated Party a first priority security interest
position by delivering the Subordinated Party a written consent (each an
“Exception Consent”) to such Exception Request.  Each Exception Consent shall
indicate the specific amount, indebtedness, obligation or liability subject to a
first priority security interest position.  Only those amounts, indebtedness,
obligations or liabilities specifically permitted by the Senior Creditor shall
be granted a first priority security interest position and such grant shall be
subject to the terms and conditions of the Exception Consent.


Scope of Subordination


The provisions of this Agreement are solely to define the relative rights of the
Subordinated Party and the Senior Creditor and shall not be construed to grant
any rights or benefits to the Borrower.


Survival of Rights


The right of Senior Creditor to enforce the provisions of this Agreement shall
not be prejudiced or impaired by any act or omitted act of the Borrower or
Senior Creditor including forbearance, waiver, consent, compromise, amendment,
extension, renewal, or taking or release of security in respect of any Senior
Debt or noncompliance by the Borrower with such provisions, regardless of the
actual or imputed knowledge of the Senior Creditor.


Assignment


The Subordinated Debt is freely assignable; however, the Subordinated Party
agrees that it will not assign or deliver to any person or entity other than the
Senior Creditor, any Subordinated Debt or any evidence thereof or security or
guaranty therefor without first delivering to the Senior Creditor the assignee's
written agreement to be bound by this Agreement.


Refinance of Senior Debt


If all or any portion of the Senior Debt is refinanced by another lender or
group of lenders or another lender or group of lenders acquires all or any
portion of the Senior Creditor’s interest in the Senior Debt, this Agreement
shall inure to the benefit of such other lender or lenders with the same force
and effect as if such other lender or lenders were originally a Lender under the
Credit Agreement.  Without in any way limiting the generality of the foregoing,
in any such event, the Borrower and the Subordinated Party shall, upon request,
execute and deliver to such other lender or lenders a subordination agreement on
substantially the same terms and conditions as set forth in this Agreement
 

 
 
3

--------------------------------------------------------------------------------

 



Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada, without regard to conflict of law principles.


Submission to Jurisdiction


Each of the Borrower and the Subordinated Party irrevocably submits to the
exclusive jurisdiction of any state or federal court located within the State of
Nevada for the purposes of any suit, action or other proceeding arising out of
this Agreement or any transaction contemplated hereby, and hereby irrevocably
agrees to commence any such action, suit or proceeding only in such
courts.  Each such party further agrees that service of any process, summons,
notice or document by U.S. registered mail to such party’s respective address
set forth herein shall be effective service of process for any such action, suit
or proceeding.  Each party irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in such courts, and hereby
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.


Jury Trial Waiver


THE BORROWER, SUBORDINATED PARTY AND SENIOR CREDITOR WAIVE ANY RIGHT TO TRIAL BY
JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE BORROWER, SUBORDINATED PARTY OR
SENIOR CREDITOR WITH RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR
INSTRUMENT ATTACHED HERETO, REFERRED TO HEREIN OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE.  THE BORROWER, SUBORDINATED PARTY AND SENIOR
CREDITOR AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OTHER PARTY TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.  THE BORROWER AND SUBORDINATED PARTY
ACKNOWLEDGE THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS SECTION, THAT THEY FULLY UNDERSTAND ITS TERMS, CONTENT AND EFFECT, AND THAT
THEY VOLUNTARILY AND KNOWINGLY AGREE TO THE TERMS OF THIS SECTION.
 
 

 
 
4

--------------------------------------------------------------------------------

 

 
Counterparts


This Agreement may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement.  Any signature
delivered by a party by facsimile or pdf transmission shall be deemed to be an
original signature hereto.
 
 

 
Very truly yours,


TCA GLOBAL CREDIT MASTER FUND, LP,
as Senior Creditor


By: TCA Global Credit Fund GP, Ltd.
Its: General Partner




By:
___________________________
Name:  Robert Press
Title:  Director

 


ACKNOWLEDGED AND AGREED:


REDFIN NETWORK, INC.,
as Borrower




By:
_______________________________
Name: Jeffrey L. Schultz
Title: Chief Executive Officer






_______________________________
as Subordinated Party






By: 
 _______________________________
Name:
Title:




 
5

--------------------------------------------------------------------------------

 

Annex A
SUBORDINATION




_______________ (the “Subordinated Party”), as owner and holder of that certain
Secured Promissory Note in the principal sum of $_______, dated as
of ____________ and that certain Security Agreement dated as of ______________
(together, the “Credit Documents”), in consideration of One Dollar and other
valuable consideration, hereby subordinates said Credit Documents, and rights
and interests provided therein, to the rights and interests of TCA Global Credit
Master Fund, LP (the “Senior Creditor”) provided pursuant to (i) that certain
senior secured revolving credit facility agreement, dated as of September 30,
2012 (the “Credit Agreement”), by and between the Senior Creditor, as lender,
and Redfin Network, Inc. (the “Borrower”), as borrower, and (ii) that certain
revolving promissory note, dated as of September 30, 2012 (the “Note”), issued
by the Borrower in favor of the Senior Creditor, to be recorded herewith with
the Secretary of State of the State of Nevada, and in and to all other rights of
the Senior Creditor as set forth in the subordination letter agreement of near
or even date herewith to which the Subordinated Party, the Senior Creditor and
the Borrower are each party.


IN WITNESS WHEREOF _________________ has signed and sealed this instrument on
October 24, 2012.
 

 
_____________________________




By:
 ____________________________
Name:
Title:

 
 


STATE OF ________________________
COUNTY OF ______________________
ss.                                                                                                                               


Then personally appeared the above-named _______________ and acknowledged the
foregoing instrument to be their free act and deed.
 
 

 
Before me,




 

 
Notary Public/Attorney-at-Law

 

 


6

--------------------------------------------------------------------------------